Affirmed by unpublished per curiam opinion.
TT . . ,. ,. Unpubhshec1 opinions are not bmding Preee en in is circuí.
PER CURIAM:
Ronald McClary appeals the district court’s order and judgment granting summary judgment to the Appellees and dismissing his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McClary v. Munns, No. 5:14-ct-03183-H (E.D.N.C. Jan. 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED